Exhibit 10.6

CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is made effective as of January 17, 2007, by and among CLARIENT,
INC., a Delaware corporation (“Clarient”), CLRT ACQUISITION, LLC, a Delaware
limited liability company (“CLRT”) and CLARIENT DIAGNOSTIC SERVICES, INC., a
Delaware corporation (“CDS”; Clarient, CLRT and CDS, each a “Company”, and
collectively, the “Companies”), and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (the “Lender”), as lender under the Loan Agreement
described below.

W I T N E S S E T H:

WHEREAS, Lender and the Companies are parties to that certain Loan and Security
Agreement, dated as of September 29, 2006, by and among Clarient, CDS, CLRT, the
other credit parties signatory thereto from time to time, and Lender (as
amended, restated, supplemented, replaced, extended, renewed, rolled-over,
refunded or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, Comerica Bank (“Comerica”) and Clarient are parties to that certain
Loan Agreement, dated as of February 13, 2003, by and between Clarient and
Comerica (as amended, restated, supplemented, replaced, extended, renewed,
rolled-over, refunded or otherwise modified from time to time, the “Subordinated
Loan Agreement”);

WHEREAS, Lender, Comerica and the Companies are parties to that certain
Subordination Agreement, dated as of September 29, 2006 (as amended, modified or
restated from time to time, the “Comerica Subordination Agreement”);

WHEREAS, Lender, Safeguard Scientifics, Inc., a Delaware corporation (“SSI”),
Safeguard Scientifics (Delaware), Inc., a Delaware corporation (“SSDI”),
Safeguard Delaware, Inc., a Delaware corporation (“SDI”), and the Companies are
parties to that certain Subordination Agreement, dated as of September 29, 2006
(as amended, modified or restated from time to time, the “Safeguard
Subordination Agreement”);

WHEREAS, Clarient has requested that Lender consent to the amendment of the
Subordinated Loan Agreement by Clarient and Comerica to increase the maximum
principal amount of the Subordinated Debt under the Subordinated Loan Agreement
by $3,500,000 and to certain related actions, in each case subject to the terms
and conditions hereof; and

WHEREAS, the parties hereto are willing to make certain amendments to the Loan
Agreement as more particularly set forth herein, subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

1.             Definitions.  All capitalized terms used herein but not otherwise
defined herein shall have the meanings given such terms in the Loan Agreement.


--------------------------------------------------------------------------------


2.             Consent and Limited Waiver.

(a)           Subject to the terms and conditions hereof, Lender hereby consents
that Clarient may (i) with Comerica amend the Subordinated Loan Agreement to
increase the maximum principal amount that may be outstanding thereunder at any
time by $3,500,000, to a maximum of $12,000,000 (such $3,500,000 increase in the
maximum principal amount, the “Additional Subordinated Loan”), pursuant to that
certain Seventh Amendment to Loan Agreement, dated as of January 17, 2007,
attached hereto as Exhibit A, and may borrow up to the full amount of the
Additional Subordinated Loan, (ii) enter into an Amended and Restated
Reimbursement and Indemnity Agreement (the “Amended Safeguard Reimbursement
Agreement”) with SSDI and SDI, in substantially the form attached hereto as
Exhibit B, (iii) issue to SDI warrants to purchase up to 350,000 shares of the
capital stock of Clarient, in each case in substantially the form attached
hereto as Exhibit C, and (iv) use up to $1,000,000 of borrowings under the
initial advance of the Additional Subordinated Loan to repay to SDI an aggregate
of $1,000,000 in respect of that certain $1,000,000 advance made by SDI to
Clarient on January 11, 2007 (the “Safeguard Advance”); provided, however, that
(i) neither Clarient nor any other Company may pay to SSI, SSDI or SDI or any of
their Affiliates any amounts owing by Clarient under the Amended Safeguard
Reimbursement Agreement except to the extent that any such payments are
expressly permitted under the terms and conditions of the Safeguard
Subordination Agreement, as the same has been amended pursuant to that certain
First Amendment to Subordination Agreement, dated as of the date hereof (and as
the same may hereafter be further amended with Lender’s consent), by and among
the Companies, Lender, SSI, SSDI and SDI, and (ii) any amounts owing by Clarient
to Comerica with respect to the Additional Subordinated Loan may only be repaid
in accordance with the terms and conditions of the Comerica Subordination
Agreement, as the same has been amended pursuant to that certain First Amendment
to Subordination Agreement, dated as of the date hereof (and as the same may
hereafter be further amended with Lender’s consent), by and among the Companies,
Lender and Comerica.  Except as expressly provided herein, the execution and
delivery of this Agreement does not and will not constitute a consent to or a
waiver of any noncompliance with the provisions of the Loan Agreement.

(b)           Lender hereby waives any Default or Event of Default that has
occurred under Section 8.1 of the Loan Agreement as a result of SDI making the
Safeguard Advance to Clarient.  The waiver in this Section 2(b) relates solely
to the making of the Safeguard Advance to Clarient, and nothing in this Section
2(b) is intended (or shall be construed) to constitute a waiver by Lender of any
other Default or Event of Default (including, without limitation, any Subject
Event of Default (as defined below in Section 4)).

3.             Amendment to Loan Agreement.

The parties hereby agree that Section 1.1 of the Loan Agreement is amended by
deleting the defined terms “Safeguard Reimbursement Agreement” and “Safeguard
Subordination Agreement” and by inserting, in lieu thereof, the following new
defined terms:

“Safeguard Reimbursement Agreement” means that certain Amended and Restated
Reimbursement and Indemnity Agreement, dated as of January 17, 2007, by and
between certain Affiliates of Safeguard and Clarient, in respect of certain
Indebtedness

2


--------------------------------------------------------------------------------


owing to such Affiliates of Safeguard by Clarient, as the same may be amended,
restated, supplemented or otherwise modified, provided that the foregoing
amendments, restatements, supplements or modifications are permitted by the
Safeguard Subordination Agreement or are otherwise consented to by Lender in
writing.

“Safeguard Subordination Agreement” means that certain Subordination Agreement,
dated as of September 29, 2006, by and between the Borrowers, Safeguard and
certain of its Affiliates and Lender, in respect of Indebtedness owing to
Safeguard or such Affiliates by Borrowers, as amended by that certain First
Amendment to Subordination Agreement, dated as of January 17, 2007, and as
further amended, restated, supplemented or otherwise modified from time to time.

4.             Reservation of Rights of Lender.

(a)           Certain Events of Default have occurred under the Loan Agreement
as a result of (1) the failure of the Companies to maintain the minimum Net
Worth (as such term is defined in the Loan Agreement) as required pursuant to
clause (c) of Annex X to the Loan Agreement for the period from October 2006
until January 17, 2007 and (2) the failure of the Companies to maintain minimum
Operating Cash Requirements coverage for the month ending October 31, 2006 as
required pursuant to clause (b) of Annex X to the Loan Agreement (such Events of
Default, the “Subject Events of Default”).

(b)           Under the terms of the Loan Agreement and the other Loan Documents
(as such term is defined in the Loan Agreement) as well as applicable law, the
Lender has certain rights and remedies with respect to the Subject Events of
Default and the Lender is presently evaluating all available courses of action
relating to the Subject Events of Default.  Accordingly, without waiving any
existing Defaults or Events of Default (including without limitation, the
Subject Events of Default), the Lender reserves all of its rights and remedies
under the Loan Agreement, the other Loan Documents and applicable law, and the
Lender’s voluntary forbearance, if any, from exercising any of such rights or
remedies, and the Lender’s entering into this Agreement, is not intended (and
should not be construed) as a waiver of the Subject Events of Default or a
waiver of its rights and remedies with respect to them, all of which are
reserved by the Lender.

5.              Reaffirmation of Loan Agreement.

Except for the consents and the amendments to the Loan Agreement expressly
provided in Sections 2 and 3 above, the Loan Agreement shall remain unchanged
and in full force and effect in accordance with its terms, and this Agreement
shall be limited precisely and expressly as drafted and shall not be construed
as a consent to the amendment, restatement, modification, supplementation or
waiver of any other terms or provisions of the Loan Agreement.  Without limiting
the generality of the foregoing, the Lender has not consented to any sale of any
assets of Clarient or issuance of equity securities or convertible notes by
Clarient to the extent that the same are not permitted under the Loan Agreement,
and any such consent, if given by Lender in its sole discretion, would be set
forth in a separate consent agreement expressly permitting such action.

3


--------------------------------------------------------------------------------


6.             Conditions Precedent to Effectiveness of this Agreement.  The
effectiveness of this Agreement is subject to the satisfaction of each of the
following conditions precedent:

a.               receipt by Lender of one or more counterparts of this Agreement
duly executed and delivered by the Companies;

b.              receipt by Lender of one or more counterparts of that certain
First Amendment to Subordination Agreement, dated as of the date hereof, duly
executed and delivered by the Companies and Comerica;

c.               receipt by Lender of one or more counterparts of that certain
First Amendment to Subordination Agreement, dated as of the date hereof, duly
executed and delivered by the Companies, SSI, SSDI and SDI; and

d.              receipt by Lender of a consent fee in the amount of $5,000.00,
which fee shall be fully earned and non-refundable upon payment.

7.             Provisions of General Application.

(a)           Costs and Expenses.  Each Company absolutely and unconditionally
agrees to pay to Lender, on demand by Lender at any time and as often as the
occasion therefore may require, whether or not all or any of the transactions
contemplated by this Agreement are consummated: all reasonable fees and
disbursements of any counsel to Lender in connection with the preparation,
negotiation, execution, or delivery of this Agreement and expenses which shall
at any time be incurred or sustained by Lender or any of its directors,
officers, employees or agents as a consequence of or in any way in connection
with the preparation, negotiation, execution, or delivery of this Agreement and
any agreements prepared, negotiated, executed or delivered in connection with
the transactions contemplated hereby.

(b)           Further Assurances.  The parties hereto shall execute and deliver
such additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

(c)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

(d)           Severability.  Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.

(e)           Governing Law.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED

4


--------------------------------------------------------------------------------


IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Page to Follow]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Consent and First
Amendment to Loan and Security Agreement to be duly executed and delivered as of
the day and year specified at the beginning hereof.

 

COMPANIES:

 

 

 

 

 

CLARIENT, INC.

 

 

 

 

 

 

 



By:

/s/ James V. Agnello

 

 

 

Name:

 

James V. Agnello

 

 

 

Title:

  Senior Vice President and Chief Financial Officer

 

 

 

 

 

CLARIENT DIAGNOSTIC SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ James V. Agnello

 

 

 

Name:

 

James V. Agnello

 

 

 

Title:

  Senior Vice President and Chief Financial Officer

 

 

 

 

 

CLRT ACQUISITION, LLC

 

 

 

 

By:

Clarient, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ James V. Agnello

 

 

 

Name:

 

James V. Agnello

 

 

 

Title:

  Senior Vice President and Chief Financial Officer

 

 


--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

Thomas A. Buckelew

 

 

Name:

Thomas A. Buckelew

 

 

Title:

Its Duly Authorized Signatory

 


--------------------------------------------------------------------------------